DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed with respect to the claims have been fully considered and are persuasive.  The previous grounds of the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stammers et al, US 2021/0051069 is relied upon for disclosing of assigning devices and cellular access points to policy groups, see paragraph 0043.
Efrati et al, U.S. Patent 8,799,993 is relied upon for disclosing of determining security characteristics of a wireless access point, and selecting a policy to be applied to the wireless access point, see abstract.
Beachem et al, US 2006/0094400 is relied upon for disclosing of determining access points that are accessible by a client device by using filtering rules against a security policy, see paragraph 0094.

Raman et al, US 2017/0012935 is relied upon for disclosing of determining characteristics of a wireless device, see paragraph 0023.
Efrati, US 2014/0282860 is relied upon for disclosing of determining security characteristics of a wireless access point by a wireless device (paragraph 0027) and a selected security policy is applied to the wireless device based upon the determined security level of the wireless access point (paragraph 0029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





































/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431